Case 1:18-cr-00204-NGG-VMS Document 931-1 Filed 09/26/20 Page 1 of 1 PageID #: 16334


     From:          Suneel Chakravorty
     To:            Feedback, Civil; Lesko, Mark (USANYE); Donoghue, Richard (USANYE); DuCharme, Seth (USANYE); Hajjar,
                    Tanya (USANYE)
     Cc:            Eduardo Asunsolo
     Subject:       Will you support public accountability?
     Date:          Friday, September 25, 2020 4:58:43 PM
     Attachments:   Petition_and_Affidavit.pdf


    Dear Ms. Penza, Ms. Hajjar, Mr. Lesko, Mr. Donoghue, and Mr. DuCharme:

    Please find attached a document containing a petition, an affidavit, and some signatures of
    support from media.

    The affidavit contains 8 simple statements that we would like you all to review and respond to,
    either affirming or denying each point, regarding your conduct, and that of your office, in the
    case of USA v. Keith Raniere et. al (18-cr-204).

    Please honor this demand for public accountability to the people you serve and respond to the
    affidavit no later than 5PM ET on Wednesday, September 30. Also please confirm receipt of
    this email.

    You may email me or team@makejusticeblind.com.

    Thank you,
    Suneel Chakravorty
